 Case 19-05078           Doc 20        Filed 04/15/19 Entered 04/15/19 11:00:58                       Desc Main
                                          Document Page 1 of 1

UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MICHAEL D WINIARCZYK                                ) Case No. 19 B 05078
                                                        )
                                                 Debtor ) Chapter 13
                                                        )
                                                        ) Judge: DONALD R CASSLING


                                              NOTICE OF MOTION


   MICHAEL D WINIARCZYK                                                   DAVID M SIEGEL
                                                                          via Clerk's ECF noticing procedures
   400 EAGLE DR #106
   ELK GROVE VILLAGE, IL 60007

   Please take notice that on April 25, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on April 15 , 2019.


                                                                            /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On February 27, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed .

   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend plan - #2.2 - blank; #2.3 - blank add refund language; #5.1- blank; #7.1 - blank and step plan when
   loan payment ends.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                      Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                       /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
